Case: 2:19-cv-04160-EAS-MRM Doc #: 8 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 462




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

VERCIE L. LARK,

                      Petitioner,               :   Case No. 2:19-cv-4160

       - vs -                                       District Judge Edmund A. Sargus, Jr.
                                                    Magistrate Judge Michael R. Merz

BRIAN COOK, Warden,
 Southeastern Correctional Institution,

                                                :
                      Respondent.


 ORDER EXTENDING TIME TO SUPPLEMENT OBJECTIONS AND
        DENYING EXTENSION TO FILE TRAVERSE


       This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 7) to the

Magistrate Judge’s Report and Recommendations recommending dismissal (ECF No. 6).

       The Report noted that Petitioner’s reply (traverse) was due to be filed by December 30,

2019, twenty-one days after service of the Return of Writ (Report, ECF No. 6, PageID 437). As

of the date of the Report, more than ninety days later, no reply had been filed nor had Petitioner

requested an extension of time to do so.

       Petitioner explains his failure by claiming that he received the Return when he was at The

Ohio State University Medical Center receiving cancer treatment “but had absolutely no way of

responding or to even request and [sic] extension of time. He had no access to writing paper or

writing utencils [sic] as he is a prisoner and was confined to his bed.” (Objections, ECF No. 7,

PageID 456). This statement is unsworn and uncorroborated, but even if taken at face value, it

does not explain Petitioner’s silence since he returned to prison from the hospital which he says

                                                1
Case: 2:19-cv-04160-EAS-MRM Doc #: 8 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 463




was in February. Why didn’t he ask for an extension then, five weeks to two months before the

Report was filed? Petitioner’s request now for an extension of time to file his reply is unjustified

and is DENIED.

       Considering the conditions created by the COVID-19 pandemic, however, it is appropriate

to extend Petitioner’s time to file objections. His current objections do not deal with the substance

of the Report. Petitioner’s time to file objections is extended to and including June 15, 2020.



April 27, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 2
